Citation Nr: 0706465	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
special monthly compensation based on the need for aid and 
attendance.

The veteran was scheduled for a hearing at the Board in 
October 2005.  In August 2005 he wrote that," I do not wish 
to personally attend any hearing at any location for any 
reason due to my dementia and mental condition."


FINDING OF FACT

Despite multiple service connected disorders the veteran is 
capable of adequately attend to the needs of daily living 
without the regular assistance of another person.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met. 38 U.S.C.A. §§ 1114(l) 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.350, 3.352(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an April 2005 
statement of the case generally fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for special monthly compensation on 
account of requiring the aid and attendance of another person 
is harmless because the claim is denied, and any questions 
pertaining to an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice, and the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Analysis 

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person. In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance. 38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made. The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need. "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed. The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day will not 
suffice. 38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for PTSD 
rated at 100 percent, nonishemic cardiomyopathy, rated as 60 
percent, tinnitus rated as 10 percent, hypertension rated as 
10 percent, and erectile dysfunction rated as non 
compensable.  The total service connected disability rating 
is 100 percent. The veteran was in receipt of individual 
unemployability benefits between November 1997 and January 
2003.  In addition he has been awarded special monthly 
compensation for loss of use of a creative organ; and on 
account of having one service connected disability rated as 
100 percent disabled, and additional service connected 
disabilities rated independently as more than 60 percent 
disabling.  

The veteran does not have any service connected visual 
disability, or service connected disorder manifested by the 
loss of use of both feet or one hand and one foot.  The 
clinical records show that he is not permanently bedridden or 
so helpless as to be in need of regular aid and attendance 
either due to any of his service connected disabilities.  The 
veteran is able to live in his van, and drive it from 
location to location, and he is competent to handle his own 
funds.  He does not need or desire the attendance of another 
person.  

During a June 2003 VA examination for Aid and Attendance or 
Housebound status, the examiner noted that the veteran lived 
in a van in a campground.  He had no television. While he had 
a family he has had no contact with them for years.  A friend 
brought him for his examination.  He has been followed at VA 
in the dementia and psychiatry clinics.  It was noted that 
the veteran was prescribed numerous medications which he 
occasionally forgot to take.  He requires a friend to drive 
him to the examination but he was capable of driving himself.  
He was not hospitalized or bedridden due to service connected 
disorders.  He was able to protect himself from hazards and 
dangers of daily living.  He used a cane for balance and had 
occasional bladder leakage.  Examination revealed that he 
could feed, dress, bathe and shave by himself.  While his 
clothes were unclean, he had no problem toileting.  The 
examiner noted that,"he could use some help with his living 
arrangements," but the examiner did not find that without 
aid and attendance that the appellant would need nursing home 
care due to his service connected disorders.

The veteran is not legally blind, nor is he helpless or 
bedridden due to his service-connected disabilities.  Rather, 
the clear weight of the evidence is to the effect that while 
the veteran's disabilities cause him to isolate himself from 
others, he is able to care for himself, dress, and eat albeit 
not to the level of care or hygiene of a person without his 
level of disability.  Simply put, the evidence of record does 
not demonstrate that he is unable to attend to the matters of 
daily living or to protect himself from the hazards of his 
environment due solely to his service-connected disabilities.  
Consequently, special monthly compensation based on the need 
for the regular aid and attendance of another person is not 
warranted.


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


